Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action responds to the Applicant's Amendments and Remarks filed on 2/12/2021.  Claims 1-23 are pending.  Claims 1, 5, and 17 are Cancelled.  Claims 2, 4, 7, 9, 11, 12, 14, 16, and 18-20 are Currently Amended. Claims 3, 6, 8, 10, 13, 15, and 21 are as Previously Presented.  Claims 22 and 23 are New.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview and follow up email with attorney Daniel Kwok (Registration No. 69,042) in an interview on April 27, 2021.  

AMENDMENT TO THE CLAIMS
1. (Canceled)

2. (Currently Amended) An electronic wallet fund transfer system associated with a payment service provider, the electronic wallet fund transfer system comprising:
a non-transitory memory; and

receiving, from a payer device associated with a payer, a request to transfer funds to an electronic wallet associated with a payee, wherein the electronic wallet is not linked to a payee account at a banking institution;
generating a virtual account number and associating the virtual account number with the electronic wallet, wherein the virtual account number is generated to mimic an account number of a financial account with the payment service provider;
storing an association between the virtual account number and the electronic wallet in a data storage;
providing, to the payer device, fund transfer information comprising an Automated Clearing House (ACH) routing number associated with the payment service provider and the virtual account number;
receiving, an indication that the funds have been transferred to a financial account associated with the virtual account number via an ACH network;
determining that the funds are associated with the electronic wallet based on the stored association between the virtual account number and the electronic wallet;
allocating, based on the received indication, a funding amount corresponding to the funds to the electronic wallet while the funds remain in the payment service provider financial account; and
in response to allocating the funding amount to the electronic wallet, disassociating the virtual account number from the electronic wallet.



4. (Currently Amended) The electronic wallet fund transfer system of claim 2, wherein virtual account number is associated with the electronic wallet.

5. (Cancelled) 

6. (Previously Presented) The electronic wallet fund transfer system of claim 2, wherein the operations further comprise:
receiving a payment transaction request via the electronic wallet; and
processing the payment transaction request using at least a portion of the funding amount allocated to the electronic wallet.

7. (Currently Amended) The electronic wallet fund transfer system of claim 2, wherein the funds are 



9. (Currently Amended) A method for transferring funds to an electronic wallet, comprising:
receiving, by one or more hardware processors associated with a payment service provider and from a payer device associated with a payer, a request to transfer funds to an electronic wallet associated with a payee, wherein the electronic wallet is not linked to a payee account at a banking institution;
generating, by the one or more hardware processors, a virtual account number and associating the virtual account number with the electronic wallet, wherein the virtual account number is generated to mimic an account number of a financial account with the payment service provider;
storing an association between the virtual account number and the electronic wallet in a data storage;
providing, by the one or more hardware processors to the payer device, fund transfer information comprising an Automated Clearing House (ACH) routing number associated with the payment service provider and the virtual account number;
receiving, by the one or more hardware processors, an indication that the funds have been transferred to a financial account associated with the virtual account number via an ACH network;
determining that the funds are associated with the electronic wallet based on the stored association between the virtual account number and the electronic wallet;
corresponding to the funds to the electronic wallet while the funds remain in the payment service provider financial account; and
in response to allocating the funding amount to the electronic wallet, disassociating, by the one or more hardware processors, the virtual account number from the electronic wallet.

10. (Previously Presented) The method of claim 9, wherein the virtual account number is generated based on an identifier associated with the electronic wallet.

11. (Currently Amended) The method of claim 9, virtual account number is associated with the electronic wallet.

12. (Currently Amended) The method of claim 9, 

wherein the disassociating of the virtual account number from the electronic wallet comprises removing the association from the data storage.

13. (Previously Presented) The method of claim 9, further comprising:
receiving a payment transaction request via the electronic wallet; and


14. (Currently Amended) The method of claim 9, wherein the funds are transferred to the payment service provider from an account with an entity different from the payment service provider.

15. (Previously Presented) The method of claim 9, wherein the virtual account number is disassociated from the electronic wallet further based on at least one of a predetermined amount of time has elapsed, or a predetermined number of fund transfers being exceeded.

16. (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine processor to perform operations comprising:
receiving, from a payer device associated with a payer, a request to transfer funds to an electronic wallet associated with a payee, wherein the electronic wallet is not linked to a payee account at a banking institution;
generating a virtual account number and associating the virtual account number with the electronic wallet, wherein the virtual account number is generated to mimic an account number of a financial account with the payment service provider;
storing an association between the virtual account number and the electronic wallet in a data storage;


providing, to the payer device, fund transfer information comprising an Automated Clearing House (ACH) routing number associated with the payment service provider and the virtual account number;
receiving, an indication that the funds have been transferred to a financial account associated with the virtual account number via an ACH network;
determining that the funds are associated with the electronic wallet based on the stored association between the virtual account number and the electronic wallet;
allocating, based on the received indication, a funding amount corresponding to the funds to the electronic wallet while the funds remain in the payment service provider financial account; and
in response to allocating the funding amount to the electronic wallet, disassociating the virtual account number from the electronic wallet.

17. (Cancelled)

18. (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the virtual account number is generated based on an identifier associated with the electronic wallet.

19. (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the funding amount is allocated to the electronic wallet based on determining that the is associated with the electronic wallet.

20. (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the funds are transferred to the payment service provider from an account with an entity different from the payment service provider.

21. (Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the virtual account number is disassociated from the electronic wallet further based on at least one of a predetermined amount of time has elapsed, or a predetermined number of fund transfers being exceeded.

22. (New) The method of claim 2, wherein the disassociating of the virtual account number from the electronic wallet comprises removing the association from the data storage.

23. (New) The non-transitory machine-readable medium of claim 16, wherein the disassociating of the virtual account number from the electronic wallet comprises removing the association from the data storage.

Reasons for Allowance
The following is Examiner's statement of the reasons for the indication of allowable subject matter:

35 U.S.C. 112(b)
The claim rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn.  The Applicant amended the Claims and Examiner’s Amendment above removes these rejections.

35 U.S.C. 101
The Claim rejections under 35 U.S.C. 101 are withdrawn.  The Applicant’s amended invention recites a system and method for transferring funds from a payer account to the bank account of a payment service provider (PSP) using the PSP’s routing number associated with the PSP's account, and a newly generated virtual account number and then allocating the transferred funds to an electronic wallet of a payee.  The electronic wallet of the payee is independent of, and not linked to, a traditional bank account of the payee; therefore, the payee can receive funds into the electronic wallet without necessarily having a traditional bank account.  Furthermore, the system and method allows a funding amount equal to the transferred funds to be allocated to the electronic wallet by the payment service provider while the funds remain in the PSP's account.  The receipt of funds into an electronic wallet that is not linked to a traditional bank account, and the allocation of the funding amount to the electronic wallet using a virtual account number, while the funds remain in the PSP's account that facilitated the transfer (using the PSP's routing and account numbers), and then disassociating the virtual account number from the wallet is a Practical Application that applies the judicial exception (e.g., the Fundamental Economic Practice of funds transfers) in a meaningful way beyond generally linking use of a judicial exception to a particular technological environment that seeks to monopolize the exception because the system facilitates an unconventional transfer of funds to a payee without the payee needing a bank account and without exposing any sensitive financial account information of the payee to the payer or to the transfer network.  In addition, the funds are allocated to a spendable electronic wallet of the payee while the funds remain in a master account of the PSP.

Even though the Examiner is withdrawing the 101 rejection, the Examiner notes there are similarities between the claimed invention and a typical escrow account provided by a title company in a real estate transaction.  Typically, a buyer of real estate wires funds to the master account of a title company using 

35 U.S.C. 103
The Applicant’s amended claims have an ordered combination of limitations not found in the prior art of record.  The Examiner emphasizes there are numerous prior art references that teach most of the amended limitations.  For example:

a)	U.S. Patent Publication No 2013/0218769 by inventor Stacy Pourfallah, et al. filed on August 23, 2012 discloses: in the Abstract, "Systems and methods for mobile funding are provided. One such method comprises receiving a transaction request to transfer funds from a payor to a payee. The transaction request can include a payor device identifier, a payee device identifier and an amount. A payor account identifier associated with the payor device identifier, and a 

b)	U.S. Patent No. 8,639,621 by inventor Stephen M. Ellis, et al. filed on April 25, 2012 discloses in [Col 7, Ln 41 to Col 8, ln 15], "a 'person to person' payment using a token.  An information directory 129 maintains information that correlates such information (i.e., the other individual's e-mail or phone number or a token) with more specific information identifying a mobile wallet account associated with the recipient. Thus, using the information directory 129, the mobile wallet account information of the recipient is identified at step 323. The funds are then transferred to the mobile wallet account of the recipient using the ACH system 150 at step 325. In yet another embodiment, instead of using the recipient’s phone number or E-mail, the recipient can provide the sender with a token or code for sending funds to the mobile wallet account of the recipient".



d)	U.S. Patent Application Publication No. 2013/0060689 by inventor Hya Oskolov, et al. filed on September 6, 2011 discloses:  in the Abstract, "Techniques for efficient transfer of funds between parties using personal communication devices... A first user can use a first communication device to transfer funds from an account associated with the first user to a second user via a communication address associated with the second user's second communication device even if the second user is not registered with a financial service provider associated with the account of the first user. The funds can be sent from the first communication device using the Internet, mobile communication systems, or other communication technology via a message, an email, a voice mail, etc., to the second user, wherein notification of the funds can be sent to the second communication device. The first user can send funds using an account with the financial service provider or an affiliated account, and the second user can have the funds deposited into a 

e)	U.S. Patent Application Publication No. 2011/0238553 by inventor Ashwin Raj, et al. filed on June 2, 2010 discloses in the Abstract, "Funds are electronically transferred between a provider and a beneficiary. A provider accountholder accesses a funds transfer system to communicate with a host. The provider accountholder sends the host information sufficient to process the electronic funds transfer including designating transfer conditions to be satisfied prior to remittance of the funds from a provider account to a beneficiary account. The host receives the funds transfer request from the provider accountholder, receives authorization of the funds transfer from the issuer of the provider account, and, prior to remitting the funds, determines if the transfer conditions are satisfied. In some implementations, the funds are suspended in the provider account or transferred to a temporary account before the remittance. A 
 
f)	U.S. Patent Publication No. 2010/0205095 by inventor Vladimir Ostrovsky filed on December 22, 2009 discloses: in the Abstract, "A method and system for transferring electronic funds over the Internet wherein a sender provides payment information to a transfer processing system. The sender may choose from a plurality of different types of funds transfer, such as wire transfer, Western Union money transfer, various types of checks, and transfers to ATM debit/credit cards. The transfer processing system sends an electronic payment message to a recipient indicating the transfer of funds and a transfer message to a financial institution providing instructions to debit the sender's account and make those funds available to the recipient. … If the recipient does not have such an account, the recipient may access the transfer processing system to access the funds made available by the system wherein the payment message serves as a payment availability message".

g)	U.S. Patent Publication No. 2014/0207688 by inventor Michael E. Hermanssen et al., filed on January 22, 2013 discloses: in Par [0031, "Method 200 begins by initiating a money transfer transaction at block 201. Such a money transfer transaction may be initiated by a customer using a personal computing device … . The money transfer service obtains transaction information at block 202. Transaction information may originate from a user and include identifying information for the user, destination information for the money transfer transaction, and the like"; AND, in Par [0032], "Method 200 may then 

h)	Japanese Patent Publication No. JP2007042080 by inventor Harada Kenichi, et al. published on February 15, 2007 discloses an electronic business transaction system which realizes money payment without disclosing an account number of the payer.  The electronic business transaction system is provided with a one-time account which is correlated with a recipient who receives a deposit of money.  A transaction management module executes depositing the funds to the one-time account and transferring the funds 

i)	Non-Patent literature entitled “Mobile Wallet Technologies:  Global Markets” dated April 15, 2013 discloses VISA Payment Facilitator Model” discloses the scope of the mobile wallet market excludes online payments, payments through debit/credit cards (electronic fund transfers at the point of sales) and online trading. The mobile wallet includes only the payments made through exclusive services providers of the mobile wallet through a unique and exclusive mobile wallet account.

Despite having numerous references that teach the majority of the claimed invention, the Examiner is unable to find prior art that specifically teaches the following ordered combination of limitations with motivation to combine the numerous references at the time the application was filed (9/12/2013):

generating a virtual account number and associating the virtual account number with the electronic wallet …;
storing an association between the virtual account number and the electronic wallet in a data storage;
providing, to the payer device, fund transfer information comprising an Automated Clearing House (ACH) routing number associated with the payment service provider and the virtual account number;
receiving, an indication that the funds have been transferred to a payment service provider financial account associated with the virtual account number via an ACH network;
determining that the funds are associated with the electronic wallet based on the stored association between the virtual account number and the electronic wallet;
allocating, based on the received indication, a funding amount corresponding to the funds to the electronic wallet while the funds remain in the payment service provider financial account; and
in response to allocating the funding amount to the electronic wallet, disassociating the virtual account number from the electronic wallet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Thu from 6:30 a.m. to 2:00 p.m. and Fri from 6:30 a.m. to 10:30 a.m. EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691